STOCK PURCHASE AGREEMENT




STOCK PURCHASE AGREEMENT, dated as of February 24, 2010 (this “Agreement”), by
the undersigned purchaser (the “Purchaser”), Real Value Estates, Inc., a Nevada
corporation quoted on the OTC Bulletin Board under the ticker symbol “RVLU” (the
“Company”), and the undersigned selling stockholder  (the “Selling Stockholder,”
and together with the Purchaser, the “Parties” or “parties” and each a “Party”
or “party”).

W I T N E S S E T H

WHEREAS, the Purchaser wishes to purchase an aggregate of the number of shares
 listed on the Signature Page (the “Shares”) for the purchase price listed on
the Signature Page (the “Purchase Price”); and the Selling Stockholder wishes to
sell the Shares of the Company to the Purchaser in consideration for the
Purchase Price; and




NOW THEREFORE, in consideration of the promises and respective mutual agreements
herein contained, the receipt and sufficiency of which is hereby acknowledged,
the Parties hereto agree as to the following:

ARTICLE 1
SALE AND PURCHASE OF THE SHARES




1.1

Sale of the Shares.  Subject to the terms and conditions set forth herein, on
the basis of the representations, warranties and covenants herein contained, at
the Closing as described in paragraph 1.2 below, the Selling Stockholder agrees
to sell, assign, transfer and deliver his/her Shares to the Purchaser, and the
Purchaser agrees to purchase the Shares from the Selling Stockholder.




1.2

The Closing.  The purchase of the Shares shall take place at the law office of
The Sourlis Law Firm located at The Galleria, 214 Broad Street, Red Bank, New
Jersey 07701 or such other place as the Parties may agree to within two business
days after the satisfaction of all conditions set forth herein (the “Closing”)
on or about March 2, 2010 (the “Closing Date”).




1.3  Instruments of Conveyance and Transfer.  At the Closing, the Selling
Stockholder shall deliver a certificate(s) representing the Shares to the
Purchaser in the name of the Purchaser (“Certificate(s)”), as shall be effective
to vest in the Purchaser all right, title and interest in and to all of the
Shares.




1.4   Consideration and Payment for the Shares.  In consideration for the
Shares, the Purchaser          shall pay the Purchase Price to the Selling
Stockholder, less the Deposit (as defined below). The Purchase Price shall be
paid on the Closing Date.




1.5   Escrow Agent.  The Parties hereby appoint Carl D. Holm as the escrow agent
(the “Escrow Agent”) pursuant to that certain Escrow Agreement by and among the
Parties and Escrow Agent.




1.6   Deposit.  Prior to the Closing, the Purchaser placed a Twenty Five
Thousand U.S. Dollars ($25,000) deposit with the Escrow Agent (the “Deposit”).
 The pro rata portion of the Deposit shall be released to the Selling
Stockholder upon the consummation of the transaction contemplated by this
Agreement on the Closing Date.  In the event that the transaction is not
consummated on or by March 2, 2010, unless otherwise extended by the unanimous
consent of the Parties, Fifteen Thousand U.S. Dollars ($15,000) of the Deposit
shall be returned to the Purchaser with the pro rata portion of the remaining
Ten Thousand ($10,000) being released to the Selling Stockholder and neither the
Purchaser nor Company nor the Selling Stockholder shall have any further
obligations to or recourse against the other Parties.




ARTICLE 2
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY AND SELLING
SECURITYHOLDERS




Unless specifically stated otherwise, the Company and  the Selling Stockholder,
jointly and severally, represent, warrant and covenant that the following are
true and correct as of the date hereof and will be true and correct through the
Closing Date as if made on that date, to the best of its knowledge:




2.1

Organization, Qualification and Corporate Power. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada. The Company has all necessary power and authority: (i) to
conduct its business in the manner in which its business is currently being
conducted; (ii) to own and use its assets in the manner in which its assets are
currently owned and used; and (iii) to perform its obligations under all Company
contracts. Except as disclosed in the Company’s reports filed with the
Securities and Exchange Commission (the “SEC Reports”), the Company has not
conducted any business under or otherwise used, for any purpose or in any
jurisdiction, any fictitious name, assumed name, trade name or other name. The
Company is not and has not been required to be qualified, authorized, registered
or licensed to do business as a foreign corporation in any jurisdiction other
than any jurisdictions set forth in the SEC Reports. Except as set forth in the
Company’s SEC Reports, the Company has no subsidiaries. Except as otherwise set
forth in the Company’s SEC Reports, the Company does not own any controlling
interest in any entity and has never owned, beneficially or otherwise, any
shares or other securities of, or any direct or indirect equity or other
financial interest in, any entity. The Company has not agreed and is not
obligated to make any future investment in or capital contribution to any
entity. Neither the Company nor any of the officers or directors of the Company
has ever approved, or commenced any Legal Proceeding or made any election, in
either case, contemplating the dissolution or liquidation of the Company’s
business or affairs.




2.2   Binding Agreement.  This Agreement constitutes, and upon execution and
delivery thereof by the Company and Selling Stockholder, will constitute, a
valid and binding agreement of the Company and the Selling Stockholder,
enforceable by and against the Company and Selling Stockholder in accordance
with its terms, except as may be limited by applicable bankruptcy, insolvency or
similar laws affecting creditor’s rights generally or the availability of
equitable remedies.




2.3   No Violation of Corporate Documents or Agreements.  The performance by the
Company and the Selling Stockholder of their respective obligations hereunder
will not cause, constitute, or conflict with or result in (i) any breach or
violation, or give rise to a right of termination, cancellation or acceleration
of any obligation or to loss of a material benefit under, or to increased,
additional, accelerated or guaranteed rights or entitlements of any person under
any of the provisions of, or constitute a default under, any license, indenture,
mortgage, charter, instrument, certificate of incorporation, bylaw, judgment,
order, decision, writ, injunction, or decree or other agreement or instrument or
proceeding to which the Company or stockholders are a party, or by which they
may be bound, nor will any consents or authorizations of any party other than
those hereto by required, (ii) an event that would cause the Company to be
liable to any party, or (iii) an event that would result in the creation or
imposition or any lien, charge or encumbrance on any asset of the Company or on
the Shares to be acquired by the Purchaser.




2.4   Authorized Capital, No Preemptive Rights, No Liens; Anti-Dilution.  As of
the date hereof, the authorized capital of the Company is 100,000,000 shares of
Common Stock, par value $0.0001 per share and 50,000,000 shares of Preferred
Stock, par value $0.0001 per share.  The issued and outstanding capital stock of
the Company as of the date of this Agreement is 6,380,200 shares of Common Stock
and nil shares of Preferred Stock. All of the shares of Common Stock are duly
authorized, validly issued, fully paid and non-assessable.  No shares of capital
stock of the Company are subject to preemptive rights or similar rights of the
stockholders of the Company or any liens or encumbrances imposed through the
actions or failure to act of the Company, or otherwise.  As of the date hereof,
(i) there are no outstanding options, warrants, convertible securities, scrip,
rights to subscribe for, puts, calls, rights of first refusal, tag-along
agreements, nor any other agreements, understandings, claims or other
commitments or rights of any character whatsoever relating to, or securities or
rights convertible into or exchangeable for any shares of capital stock of the
Company, or arrangements by which the Company is or may become bound to issue
additional shares of capital stock of the Company, (ii) there are no agreements
or arrangements under which the Company is obligated to register the sale of any
of its securities under the Securities Act of 1933, as amended (the “Securities
Act”), and (iii) there are no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in the Company’s certificate
of incorporation or bylaws or in any agreement providing rights to security
holders) that will be triggered by the transactions contemplated by this
Agreement. The Company has furnished to the Purchaser true and correct copies of
the Company’s certificate of incorporation and bylaws in full force and effect
and certified by the Secretary of the Company to such effect as of the Closing
Date.




2.5  Private Placement.  The Selling Stockholder is selling the Shares to the
Purchaser without registration pursuant to the exemptions afforded the Company
under Section 4(1-1/2) of the Securities Act, and will take any and all actions
to make such exemption available.   The Company or Selling Stockholder shall at
no time place a “Stop Order” on the Shares.




2.6  No Governmental Action Required.  The execution and delivery by the Company
and Selling Stockholder of this Agreement does not and will not, and the
consummation of the transactions contemplated hereby will not, require any
action by or in respect of, or filing with, any governmental body, agency or
governmental official other than a Form 8-K or other reports required to be
filed by the Company with the Securities and Exchange Commission.  Prior to the
change of control of the Board of Directors (as described herein), the Company
has properly filed a Schedule 14F-1 with the Securities and Exchange Commission.
 




2.7    Compliance with Applicable Law and Corporate Documents. The Company is in
compliance with and conforms to all statutes, laws, ordinances, rules,
regulations, orders, restrictions and all other legal requirements of any
domestic or foreign government or any instrumentality thereof having
jurisdiction over the conduct of its businesses or the ownership of its
properties.




2.8   Financial Statements.  




(a)

The Purchaser has received a copy of the Company’s publicly filed financial
statements of the Company for the quarter ended November 30, 2009 and an
unaudited Balance Sheet as of the Closing Date or such other time as may be
reasonably agreed to by the Company and the Purchaser (“Financial Statements”).
 The Financial Statements fairly present the financial condition of the Company
at the dates indicated and its results of their operations and cash flows for
the periods then ended and, except as indicated therein, reflect all claims
against, debts and liabilities of the Company, fixed or contingent, and of
whatever nature.  

(b)

Since the date of the Balance Sheet (the “Balance Sheet Date”), there has been
no material adverse change in the assets or liabilities, or in the business or
condition, financial or otherwise, or in the results of operations or prospects,
of the Company, whether as a result of any legislative or regulatory change,
revocation of any license or rights to do business, fire, explosion, accident,
casualty, labor trouble, flood, drought, riot, storm, condemnation, act of God,
public force or otherwise and no material adverse change in the assets or
liabilities, or in the business or condition, financial or otherwise, or in the
results of operation or prospects, of the Company except in the ordinary course
of business.  

(c)

Since the Balance Sheet Date, the Company has not suffered any damage,
destruction or loss of physical property (whether or not covered by insurance)
affecting its condition (financial or otherwise) or operations (present or
prospective), nor has the Company issued, sold or otherwise disposed of, or
agreed to issue, sell or otherwise dispose of, any capital stock or any other
security of the Company and have not granted or agreed to grant any option,
warrant or other right to subscribe for or to purchase any capital stock or any
other security of the Company or has incurred or agreed to incur any
indebtedness for borrowed money.  




2.9   SEC Reports. The Company’s SEC Reports are (i) accurate and complete, (ii)
contain all information required to be filed under the rules and regulations of
the SEC, (iii) are not subject to any outstanding SEC comment letters or
inquiries, and (iv) do not contain any false statement of fact or fail to state
any fact necessary to make the facts stated therein not misleading.  The Company
has never been subject to any investigation, injunction or cease and desist
action by the SEC or other federal or state regulatory agency and to its
Knowledge is not currently subject to such pending or threatened actions.  




2.10  SEC Status. The Company is a “filer” under Section 12(g) of the Securities
Exchange Act   of 1934.




2.11 No Litigation.  Other than what is disclosed in the Company’s reports filed
with the SEC, the Company is not a party to any suit, action, arbitration, or
legal, administrative, or other proceeding, or to their Knowledge, pending or
threatened governmental investigation.  The Company is not subject to or in
default with respect to any order, writ, injunction, or decree of any federal,
state, local, or foreign court, department, agency, or instrumentality.




2.12  No Taxes. The Company is not, and will not, to the best of its knowledge,
become with respect to any periods ending on or prior to the Closing Date,
liable for any income, sales, withholding, franchise, excise, license, real or
personal property taxes (a “Tax”) to any foreign, United States federal, state
or local governmental agencies whatsoever. All United States federal, state,
county, municipality local or foreign income Tax returns and all other material
Tax returns (including information returns) that are required, or have been
required, to be filed by or on behalf of the Company has been or will be filed
as of the Closing Date and all Taxes due pursuant to such returns or pursuant to
any assessment received by the Company have been or will be paid as of the
Closing Date.  The charges, accruals and reserves on the books of the Company in
respect of taxes or other governmental charges have been established in
accordance with the tax method of accounting. All returns of the Company that
have been filed relating to Tax are true and accurate in all material respects.
 No audit, action, suit, proceeding or other examination regarding taxes for
which the Company may have any liability is currently pending against or with
respect to the Company and the Company has not received any notice (formally or
informally) of any audit, suit, proceeding or other examination.  No material
adjustment relating to any Tax returns, no closing or similar agreement have
been entered into or issued or have been proposed (formally or informally) by
any tax authority (insofar as such action relate to activities or income of or
could result in liability of the Company for any Tax) and no basis exists for
any such actions.  The Company has not changed any election, adopted or changed
any accounting method or period, filed any amended return for any Tax, settled
any claim or assessment of any Tax, or surrendered any right to claim any refund
of any Tax, or consented to any extension or waiver of the statute of
limitations for any Tax.  The Company has not had an “ownership change” as that
term is defined in Section 382 of the Internal Revenue Code of 1986, as amended
and in effect.




2.13  Conduct of the Business.   The Company’s business operations are properly
disclosed in the Company’s SEC reports. From and after the Balance Sheet Date
until the Closing Date:




(a)

The Company has not made any expenditures or entered into any commitments which,
when compared to past operations of its business, are unusual or extraordinary
or outside the scope of the normal course of routine operations;

(b)

The Company has kept in a normal state of repair and operating efficiency all
tangible personal property used in the operation of its business;

(c)

The Company has used its best efforts to maintain the good will associated with
its business, and the existing business relationships with its agents,
customers, lessors, key employees, suppliers and other persons having relations
with it;

(d)

The Company has not entered into any contract, agreement or action, or
relinquished or released any rights or privileges under any contracts or
agreements, the performance, violation, relinquishment or release of which
could, on the date on which such contract or agreement was entered into, or such
rights or privileges were relinquished or released, be reasonably foreseen to
have a material adverse effect;

(e)

The Company has not made, or agreed to make, any acquisition of stock or assets
of, or made loans to, any person not in the ordinary course of business;

(f)

The Company has not sold or disposed of any assets or created or permitted to
exist any encumbrance on its assets except (x) in the ordinary course of
business and which could not, on the date of such sale, disposition, creation or
permission, be reasonably foreseen to have a material adverse effect or (y) as
otherwise permitted by this Agreement;

(g)

The Company has kept true, complete and correct books of records and accounts
with respect to its business, in which entries will be made of all transactions
on a basis consistent with past practices and in accordance with the tax method
of accounting consistently applied by the Company;

(h)

The Company has paid current liabilities as and when they became due and have
paid or incurred no fees and expenses not in the ordinary course of its
business;

(i)

There has been no declaration, setting aside or payment of any dividend or other
distribution in respect of any Shares or any other securities of the Company
(whether in cash or in kind);

(j)

The Company has not redeemed, repurchased, or otherwise acquired any of its
securities or entered into any agreement to do so;

(k)

The Company has not made any loan to, or entered into any other transaction
with, any of its directors, officers, and employees;

(l)

The Company has not made or pledged to make any charitable or other capital
contribution outside the ordinary course of business; and

(m)

There has not been any other occurrence, event, incident, action, failure to act
or transaction outside the ordinary course of business that would have a
material adverse effect.




2.14  Liabilities.




(a)

 Except as set forth in the Financial Statements, the Company has no liabilities
or obligations. It is a condition to Closing that the Company will have no
liabilities upon transfer of the Shares to the Purchaser.

(b)

Since the Balance Sheet Date, the Company has not:




(i)

subjected to encumbrance, or agreed to do so to any of their assets, tangible or
intangible other than purchase money liens in the ordinary course of business on
equipment used in the conduct of business and incurred to finance the purchase
price of the equipment involved and which do not cover any other asset of the
Company;

(ii)

except as otherwise contemplated hereby, engaged in any transactions affecting
its business or properties not in the ordinary course of business consistent
with past practice or suffered any extraordinary losses or waived any rights of
substantial value except in the ordinary course of business; or

(iii)

other than in the ordinary course of business consistent with past practice,
granted or agreed to grant, or paid or agreed to pay any increase in the rate of
wages, salaries, bonuses or other remuneration of any officer, director or
consultant of the Company or any increase of 5% or more in the rate of wages,
salaries, bonuses or other remuneration of any non-officer/director or employee
or become a party to any employment contract or arrangement with any of its
directors, officers, consultants or employees or become a party to any contract
or arrangement with any director, officer, consultant or employee providing for
bonuses, profit sharing payments, severance pay or retirement benefits, other
than as set forth in any Exhibit or Schedule hereto.




2.15  ERISA Compliance.  The Company maintains no “employee benefit plan” within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974 (“ERISA”), under which the Company or any ERISA Affiliate has any current
or future obligation or liability or under which any employee of the Company or
any ERISA Affiliate has any current or future right to benefits.




2.16  Insurance.  The Company does not maintain any insurance.




2.17  Compliance with Law.  To the best of its Knowledge, the Company has
complied with, and is not in violation of any provision of laws or regulations
of federal, state or local government authorities and agencies, including any
environmental laws and regulations. There are no pending or threatened
proceedings against the Company by any federal, state or local government, or
any department, board, agency or other body thereof.




2.18  Consents.  No third parties consents are required to be obtained as a
result of the change of control of the Company hereby.




2.19  Agreements.  The Company is not a party to any material agreement, loan,
credit, lease, sublease, franchise, license, contract, commitment or instrument
or subject to any corporate restriction.  True, correct and complete copies of
all such loan or credit agreements have been delivered to the Purchaser.
 Neither the Company nor any other party is in default under any such agreement,
loan, credit, lease, sublease, franchise, license, contract, commitment,
instrument or restriction.  No such instrument requires the consent of any other
party thereto in order to consummate the sales of the Shares hereby.




2.20  Survival of Representations.  The representations and warranties herein by
the Company are true and correct in all material respects on and as of the
Closing Date with the same force and effect as though said representations and
warranties had been made on and as of the Closing Date and will survive any
termination of this Agreement.




2.21 Ownership. That the Selling Stockholder owns the Shares free and clear of
all encumbrances, pledges, liens and have the right to sell the Shares to the
Purchaser pursuant to the terms of this Agreement.




2.22 Not Underwriters/Broker-Dealers. The Selling Stockholder is not an
“underwriter” or registered “broker-dealer” as those terms are defined under the
rules and regulations promulgated by the SEC.




2.23  No Finders or Promoters. There are no finders or promoters in connection
with the Selling Stockholder’s shares of the Shares.




2.24 Agreements.  The Company and Selling Stockholder are not a party to any
material agreement, loan, credit, lease, sublease, franchise, license, contract,
commitment or instrument or subject to any corporate restriction.  The Company
and Selling Stockholder are not in default under any such agreement, loan,
credit, lease, sublease, franchise, license, contract, commitment, instrument or
restriction.  No such instrument requires the consent of any other party thereto
in order to consummate the sales of hereby.




2.25  Survival of Representations.  The representations and warranties herein by
the Company and Selling Stockholder are true and correct in all material
respects on and as of the Closing Date with the same force and effect as though
said representations and warranties had been made on and as of the Closing Date
and will survive any termination of this Agreement.




2.26  Changes in Board.  Subject to the filing requirements of Schedule 14F-1
with the Securities and Exchange Commission, upon the consummation of the
transactions contemplated by this Agreement, the Board of Directors of the
Company shall appoint the designated individuals of the Purchaser to the
Company’s Board of Directors and the then members of the Board of Directors
shall resign, immediately thereafter.




2.27  Changes in Management.  Upon the consummation of the transactions
contemplated by this Agreement, the then current officers of the Company shall
resign effective immediately and the Board of Directors of the Company shall
appoint the designated individuals of the Purchaser to the designated positions
with the Company.




ARTICLE 3
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER




Unless specifically stated otherwise, the Purchaser represents, warrants and
covenants that the following are true and correct as of the date hereof and will
be true and correct through the Closing Date as if made on that date:




3.1  Agreement’s Validity. This Agreement has been duly executed and delivered
by the Purchaser, has been duly authorized by the Purchaser, and constitutes a
legal, valid and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally or
the availability of equitable remedies.




ARTICLE 4
COVENANTS OF THE PARTIES




4.1  General. In case at any time after the Closing Date any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party may request, all at
the sole cost and expense of the requesting Party (unless the requesting Party
is entitled to indemnification therefor under Article 6 below).  




4.2  Notices and Consents.  The Selling Stockholder will give any notices to
third parties, and the Selling Stockholder will use his/her best efforts to
obtain any third-party Consents that may be required.  Each of the Parties will
give any notices to, make any filings with, and use its best efforts to obtain
any required authorizations, Consents, and approvals of governmental bodies.




4.3  Transition.  The Selling Stockholder will not take any action that is
designed or intended to have the effect of discouraging any lessor, licensor,
customer, supplier, or other business associate of the Company from maintaining
the same business relationships with the Company after the Closing Date as it
maintained with the Company prior to the Closing Date.  The Selling Stockholder
will refer all customer inquiries relating to the business of the Company to the
Purchaser from and after the Closing Date.




ARTICLE 5
THE CLOSING




5.1   Time of Closing.  The Closing of the transactions hereby shall occur upon
the satisfaction of all conditions to Closing, on or about the Closing Date.




5.2  Deliveries.  The Closing shall occur as a single integrated transaction, as
follows, and the delivery or satisfaction of the following items shall be
conditions precedent to the parties’ obligations to close:




(a)

Delivery by the Company. At the Closing the Company shall deliver the following
to the Purchaser:

 

(i)

A fully executed copy of this Agreement;




(a)

Delivery by the Selling Stockholder.  At the Closing, the Selling Stockholder
shall deliver to the Purchaser:




(i)

A fully executed copy of this Agreement; and




(ii)

The Shares; and




(a)

Delivery by the Purchaser.  The Purchaser shall deliver Twenty Thousand
($20,000) in U.S. currency by bank check or wire transfer to the Selling
Stockholder on the Closing Date.




ARTICLE 6
INDEMNIFICATION




6.1  Purchaser Claims.




         (a) The Selling Stockholder agrees to indemnify and hold harmless the
Purchaser, his  successors and assigns, against, and in respect of:

(i)  Any and all damages, losses, liabilities, costs, and expenses incurred or
suffered by the Purchaser that result from, relate to, or arise out of:




(a)

  Any failure by the Selling Stockholder to carry out any covenant or agreement
contained in this Agreement;




(b)

  Any material misrepresentation or breach of warranty by the Selling
Stockholder contained in this Agreement, or any certificate, furnished to the
Purchaser by the Selling Stockholder pursuant hereto; or




(ii) Any and all actions, suits, claims, proceedings, investigations, demands,
assessments, audits, fines, judgments, costs, and other expenses (including,
without limitation, reasonable legal fees and expenses) incident to any of the
foregoing including all such expenses reasonably incurred in mitigating any
damages resulting to the Purchaser from any matter set forth in subsection (i)
above.




         (b)  The amount of any liability of the Selling Stockholder under this
Section 6.1 shall be computed net of any tax benefit to the Purchaser from the
matter giving rise to the claim for indemnification hereunder and net of any
insurance proceeds received by the Purchaser with respect to the matter out of
which such liability arose. Notwithstanding the foregoing, any liability of the
Selling Stockholder shall not exceed the Purchase Price.




         (c)  The representations and warranties of the Selling Stockholder
contained in this Agreement, or any certificate delivered by or on behalf of the
Selling Stockholder pursuant to this Agreement or in connection with the
transactions contemplated herein shall survive the consummation of the
transactions contemplated herein and shall continue in full force and effect for
a period commencing on the Closing Date until the three month anniversary of
such date (“Survival Period”). Anything to the contrary notwithstanding, the
Survival Period shall be extended automatically to include any time period
necessary to resolve a written claim for indemnification which was made in
reasonable detail before expiration of the Survival Period but not resolved
prior to its expiration, and any such extension shall apply only as to the
claims so asserted and not so resolved within the Survival Period.  Liability
for any such item shall continue until such claim shall have been finally
settled, decided, or adjudicated.




         (d)  The Purchaser shall provide written notice to Selling Stockholder
of any claim for indemnification under this Article as soon as practicable;
provided, however, that failure to provide such notice on a timely basis shall
not bar the Purchaser’s ability to assert any such claim except to the extent
that the Selling Stockholder is actually prejudiced thereby, provided that such
notice is received by the Selling Stockholder during the applicable Survival
Period.  The Purchaser shall make commercially reasonable efforts to mitigate
any damages, expenses, etc. resulting from any matter giving rise to liability
of the Selling Stockholder under this Article.




6.2 Defense of Third-Party Claims.  With respect to any claim by the Purchaser
under Section 6.1, relating to a third party claim or demand, the Purchaser
shall provide the Selling Stockholder with prompt written notice thereof and the
Selling Stockholder may defend, in good faith and at its expense, by legal
counsel chosen by it and reasonably acceptable to the Purchaser any such claim
or demand, and the Purchaser, at its expense, shall have the right to
participate in the defense of any such third party claim.  So long as the
Selling Stockholder is defending in good faith any such third party claim, the
Purchaser shall not settle or compromise such third party claim.  In any event
the Purchaser shall cooperate in the settlement or compromise of, or defense
against, any such asserted claim.




6.3  Selling Stockholder’s Claims.  The Purchaser shall indemnify and hold
harmless the Selling Stockholder against, and in respect of, any and all
damages, claims, losses, liabilities, and expenses, including without
limitation, legal, accounting and other expenses, which may arise out of:  




  (a)  any material breach or violation by the Purchaser of any covenant set
forth herein or any failure to fulfill any obligation set forth herein; or




         (b) any material breach of any of the representations or warranties
made in this Agreement by the Purchaser.




Notwithstanding the foregoing, any liability of the Purchaser shall not exceed
the Purchase Price.




ARTICLE 7
MISCELLANEOUS




7.1  Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understanding related to the subject matter hereof. No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any party hereto which is not embodied in this Agreement or the
written statement, certificates, or other documents delivered pursuant hereto or
in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not set forth.




7.2  Notices.  Any notice or communications hereunder must be in writing and
given by depositing same in the United States mail addressed to the party to be
notified, postage prepaid and registered or certified mail with return receipt
requested or by delivering same in person. Such notices shall be deemed to have
been received on the date on which it is hand delivered or on the third business
day following the date on which it is to be mailed. For purpose of giving
notice, the addresses of the parties shall be:




If to Selling Stockholders:




On Signature Page




If to Purchaser:




On the Signature Page

 

With copies to:




Virginia K. Sourlis, Esq.

The Sourlis Law Firm

214 Broad Street

Red Bank, NJ 07701

Phone: (732) 530-9007

Fax:

(732) 530-9008

Email:

Virginia@SourlisLaw.com




If to the Company:




Real Value Estates Inc.  

3/11 Trumpeldor St.

Holon, 58271

Israel

Attention: Marina Karpilovski

Telephone: 972-54-7791657

Fax: (604)-533-2024




With copies to:




CARL D. HOLM

Barrister & Solicitor

#102 - 20475 Douglas Crescent

Langley, B.C.

V3A 4B6

Phone: 604-533-4101

FAX: 604-533-2024

Email: cdholm@telus.net







7.3  Governing Law.  This Agreement shall be governed in all respects, including
validity, construction, interpretation and effect, by the laws of the State of
Nevada (without regard to principles of conflicts of law).




7.4  Counterparts.  This Agreement may be executed in separate counterparts and
with facsimile signatures each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Telecopied or
email (via PDF) signatures shall be deemed to have the same effect as an
original.




7.5  Waivers and Amendments; Non-Contractual Remedies; Preservation of Remedies.
 This Agreement may be amended, superseded, canceled, renewed, or extended, and
the terms hereof may be waived, only by a written instrument signed by
authorized representatives of the parties or, in the case of a waiver, by an
authorized representative of the party waiving compliance.  No such written
instrument shall be effective unless it expressly recites that it is intended to
amend, supersede, cancel, renew or extend this Agreement or to waive compliance
with one or more of the terms hereof, as the case may be.  No delay on the part
of any party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any waiver on the part of any party of any such
right, power or privilege, or any single or partial exercise of any such right,
power of privilege, preclude any further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies that any party may
otherwise have at law or in equity.  The rights and remedies of any party based
upon, arising out of or otherwise in respect of any inaccuracy in or breach of
any representation, warranty, covenant or agreement contained in this Agreement
shall in no way be limited by the fact that the act, omission, occurrence or
other state of facts upon which any claim of any such inaccuracy or breach is
based may also be the subject of any other representation, warranty, covenant or
agreement contained in this Agreement (or in any other agreement between the
parties) as to which there is no inaccuracy or breach.




7.6 Binding Effect; No Assignment, No Third-Party Rights.  This Agreement shall
be binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns.  This Agreement is not assignable without the
prior written consent of each of the Parties or by operation of law.  This
Agreement is for the sole benefit of the Parties hereto and their permitted
assigns, and nothing herein, expressed or implied, shall give or be construed to
give to any person, any legal or equitable rights, benefits or remedies of any
nature whatsoever, including any rights of employment for any specified period,
under or by reason of this Agreement.




7.7  Further Assurances.  Each party shall, at the request of the other party,
at any time and from time to time following the Closing Date promptly execute
and deliver, or cause to be executed and delivered, to such requesting party all
such further instruments and take all such further action as may be reasonably
necessary or appropriate to carry out the provisions and intents of this
Agreement and of the instruments delivered pursuant to this Agreement.




7.8  Severability of Provisions.  If any provision or any portion of any
provision of this Agreement or the application of any such provision or any
portion thereof to any person or circumstance, shall be held invalid or
unenforceable, the remaining portion of such provision and the remaining
provisions of the Agreement, or the application of such provision or portion of
such provision is held invalid or unenforceable to person or circumstances other
than those as to which it is held invalid or unenforceable, shall not be
affected thereby and such provision or portion of any provision as shall have
been held invalid or unenforceable shall be deemed limited or modified to the
extent necessary to make it valid and enforceable, in no event shall this
Agreement be rendered void or unenforceable.




7.9  Exhibits and Schedules.  All exhibits annexed hereto, and all schedules
referred to herein, are hereby incorporated in and made a part of this Agreement
as if set forth herein. Any matter disclosed on any schedule referred to herein
shall be deemed also to have been disclosed on any other applicable schedule
referred to herein.




7.10 Captions.  All section titles or captions contained in this Agreement or in
any schedule or exhibit annexed hereto or referred to herein are for convenience
only, shall not be deemed a part of this Agreement and shall not affect the
meaning or interpretation of this Agreement. All references herein to sections
shall be deemed references to such parts of this Agreement, unless the context
shall otherwise require.




7.11 Expenses.  Except as otherwise expressly provided in this Agreement,
whether or not the Closing Date occurs, each party hereto shall pay its own
expenses incidental to the preparation of this Agreement, the carrying out of
the provisions hereof and the consummation of the transactions contemplated.




7.12 Public Announcements.  The parties agree to consult with each other before
issuing any press release or making any public statement or completing any
public filing with respect to this Agreement or the transactions contemplated
hereby and, except as may be required by applicable law or any listing agreement
with any national securities exchange or quotation system, will not issue any
such press release or make any such public statement prior to consultation.




7.13  Non-confidentiality.  Notwithstanding any other provision in this
Agreement, Selling Stockholder and the Purchaser, and each employee,
representative or other agent of the same (collectively the “Covered Parties”),
may disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to a Covered Party
relating to such tax treatment and tax structure.




[SIGNATURE PAGE TO IMMEDIATELY FOLLOW]











IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written herein above.





THE COMPANY:




REAL VALUE ESTATES, INC.







/s/ Marina Karpilovski

Name: Marina Karpilovski

Title: President/Director Real Value Estates, Inc.




THE SELLING STOCKHOLDER:




/s/ Marina Karpilovski

Name: Marina Karpilovski




PURCHASER:




/s/ Donald Lynch

Name: Donald Lynch










2
















Name of Selling Stockholder:

Marina Karpilovski

Address:

       

Telephone No.:

 

Number of Shares being Sold:

1,000,000

Purchase Price:

$20,000.00

  

Name of Purchaser:

Donald Lynch

Address:

22 Paddocks Pond Road

 

Harwich, MA 02645

  

Telephone No.:  

508 432-8521











3





